Citation Nr: 1315438	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  10-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to a compensable rating for traumatic brain injury.

3.  Entitlement to a compensable rating for migraine headaches.

4.  Entitlement to a compensable rating for residuals of right heel surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1987 to December 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2011, the Veteran testified at a personal video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2012).  The Veteran submitted additional evidence in support of his appeal in February 2013 with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304 (2012).

The issues on appeal were addressed in an April 2010 statement of the case and the compensable rating issues were perfected for appellate review by a VA Form 9 received in May 2010.  The Board accepted jurisdiction over the left ear hearing loss service connection claim at the hearing in June 2011.  The January 2009 rating decision also established service connection for a cognitive disorder (30 percent), for tinnitus (10 percent), and right ear hearing loss (0 percent).  A January 2012 rating decision, among other things, awarded an increased 70 percent rating from July 5, 2011, for posttraumatic stress disorder (PTSD) with depressive disorder and alcohol abuse, formerly cognitive disorder.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Veteran has waived AOJ consideration of the additional evidence he provided in support of his appeal, the Board finds that further development is required prior to appellate review.  

The Board notes that a November 2012 Disability Benefits Questionnaire provided by the Veteran in February 2013 includes a diagnosis of migraine headaches that resulted in very frequent attacks prostrating and prolonged attacks of migraine headache pain.  No opinion, however, was provided as to the date on onset of these attacks.  At his hearing in June 2011 he reported having migraine headaches two to three time per week.  He also complained of increased problems associated with left ear hearing loss, traumatic brain injury, and a left heel disability and reported he had received treatment pertinent to these issues at the Martin Army Community Hospital and at VA treatment facilities in Columbus, Georgia, Birmingham, Alabama, and Tuskegee, Alabama.  

The Board also notes that service connection has been established in this case for a cognitive disorder (although now rated as PTSD), for traumatic brain injury, for migraine headaches, for tinnitus, and for right ear hearing loss.  VA regulations, however, provide that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (2012).  In such cases, more than one evaluation based on the same manifestations may not be assigned; however, if the manifestations are clearly separable a separate evaluation for each condition should be assigned.  In light of the complex nature of the issues on appeal and the information indicating there are outstanding pertinent treatment records, the Board finds that additional development is required.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, any indicated records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain pertinent VA treatment records, including all identified treatment at VA facilities in Columbus, Birmingham, and Tuskegee, unless further efforts would be futile.  All efforts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of the unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA audiology examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has a present left ear hearing loss as a result of active service.  

Opinions should be provided based on any examination findings; the credible lay evidence of prior injuries, symptom manifestation, and treatment; a review of the medical evidence of record; and sound medical principles.  All findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Schedule the Veteran for a VA traumatic brain injuries examination for an opinion as to the nature and severity of his service-connected disability.  All indicated examinations, tests, or studies necessary for an adequate opinion should be conducted.  The examiner should identify all manifest symptoms and address any manifestations of a comorbid mental or neurologic or other physical disorder that can be clearly separately.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Schedule the Veteran for an appropriate VA examination for an opinion as to the nature and severity of his service-connected residuals of right heel surgery disability.  All indicated tests or studies necessary for an adequate opinion should be conducted.  

Opinions should be provided based on the results of any additional examinations or studies, a review of the medical evidence of record, and sound medical principles.  All examination findings, with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

